Title: To George Washington from Bernard Moore, 11 May 1772
From: Moore, Bernard
To: Washington, George



Dear Sir
11th May 1772

Your favour of April the 27th came to hand; I am to inform you that my Estate was sold on purpose to discharge the debt due to you, and others that my friend Colo. Baylor was bound for me, Young Mr Edmund Pendleton has all the Bonds to collect for all the Negroes that was sold, by the particular desire of Colo. Baylor before his death, and if you will be so kind to write to him, or his Unkle Colo. Pendleton he will I believe pay both the Principal & interest; Colo. Pendleton is Colo. Baylors Executor, who I am sure will discharge the interest immediately, if not the principal.
Mr Walker is now making out a proper list of the Negroes that was purchased by my friends for my use, and you may be assured that every thing proper will be done to secure you, and my other friends who was so kind to assist me. Mrs Moore joins in our Love to you & our good friend Mrs Washington & be assured that I am most sincerely My Dear Sir Your aff. Hble Servt

Berd Moore

